DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 5-6, 9-10, 12-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Karamanos et al. (US PG Pub. 20150019022) in view of Yang et al. (Translation of CN 204301192 U) and in further view of Ganesh et al. (USP 6386281) hereinafter referred to as Karamanos, Yang and Ganesh, respectively.
Regarding Claim 2, Karamanos discloses a method of operating an HVAC system, comprising: 
operating an outdoor unit (“including air handlers/package rooftop units”, ¶ [70]) configured to supply coolant (coolant is known to be supplied in air conditioning systems for providing temperature changes, “(HVAC) system”, ¶ [7], see also “self-contained compressor”, ¶ [115]); 
operating an indoor fan coil unit configured to receive coolant from the outdoor unit (“the LFFC can be used in fan coils and small AHU”, Para. 72 and “The damper assembly disclosed herein may also be used in or with fan coils and unit ventilators that heat and cool spaces”, ¶ [175], wherein coolant is known to be transferred between indoor and outdoor units to provide temperature changes);
blowing air from the indoor fan coil unit (“the LFFC can be used in fan coils and small AHU”, Para. 72 and “The damper assembly disclosed herein may also be used in or with fan coils and unit ventilators that heat and cool spaces”, Para. 175), through, an air duct (“The flow device may be incorporated in a duct of a heating, ventilation, and air conditioning (HVAC) system”, Para. 7, see also figure 8 wherein multiple units are deployed in multiple ducts); 
and to a plurality of volume modulating air valves (LFFC), 
restricting passage of air through one or more of the volume modulating air valves to match a predetermined target volume for heating or cooling (”heating or cooling”, ¶ [167]) based on commands from a thermostat (“controller in the terminal box may take the thermostat's measured room temperature as an input, calculate the rate or volume of air necessary to cool and/or heat the zone, and subsequently take a second air volume input to check that the calculated amount of air volume is being delivered to the zone under control. In this way, the VAV terminal box delivers fixed supply air temperature at variable volume rates.” Para. 167, underline for emphasis). Although Karamanos suggests the deployment of the fluid controller in a VRF system (“variable refrigerant flow (‘VRF’) applications”, Para. 73) and a thermostat, each of which is connected to one of the plurality of volume modulating air valves (“each zone has a thermostat that controls the VAV terminal box by indicating when to open or shut the air damper based upon the zone heating or cooling demand”, Para. 167), Karamanos fails to explicitly disclose an outdoor VRF unit configured to supply coolant with a compressor; operating an indoor fan coil unit configured to receive coolant from the outdoor VRF unit; blowing air from the indoor fan coil unit, through an air duct network, and to a plurality of volume modulating air valves.
Yang, drawn to a combination of a variable refrigerant flow system and a variable air flow system (“VRAV system integrating VAV and VRV”, abstract), teaches an outdoor VRF unit (1, “Variable refrigerant flow compression condensing unit” and “The compressed and condensing outdoor unit”, ¶ [3]) configured to supply coolant (see ¶ [3]) with a compressor (see ¶ [3]); 
operating an indoor fan coil unit (2), configured to receive coolant from the outdoor VRF unit (shown in figure 1, connected through refrigerant pipeline (3)); 
blowing air from the indoor fan coil unit (2), through an air duct network (shown in figure 1, “The expansion type air conditioning unit is connected to the variable air volume terminal device through the air duct”, abstract), and to a plurality of volume modulating air valves. It is noted that Karamanos discloses a VAV air valve controlling air volume and being controlled by a thermostat, wherein Yang teaches the integration of a variable refrigerant system and a VAV system having an air valve that exists in a plurality of spaces. Therefore, the VAV air valve of Karamanos being deployed in a plurality of spaces, as taught by Yang, meets the submitted claim limitations.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Karamanos with the aforementioned limitations, as taught by Yang, the motivation being to increase the efficiency of conditioning interior spaces, which in turn reduces costs and energy consumption of the system.         
Although a modified Karamanos in view of Yang teach a combined VAV and VRF air conditioning system, Karamanos fails to disclose causing one or more of the volume modulating air valves to enter a vent mode when the thermostat reaches a temperature set point; such that the vent mode maintains an open state of each of the volume modulating air valves at less than an open state corresponding to the predetermined target volume; wherein, the compressor of the outdoor VRF unit maintains operation when at least one of the plurality of volume modulating air valves is delivering the predetermined target volume for heating or cooling.
Ganesh, also drawn to a VAV system, teaches causing the volume modulating air valves to enter a vent mode when a thermostat (40) reaches a temperature set point (see subsequent annotation); 
such that the vent mode maintains an open state of each of the volume modulating air valves at less than an open state corresponding to the predetermined target volume (“Once the sensible cooling demand of a particular room has been satisfied, that room's corresponding VAV valve closes as much as possible.  However, a VAV valve preferably remains at least slightly open at all times to ensure at least minimal ventilation to the room it serves, as depicted by the position of VAV valve 36 of FIG. 1.  Thus, if system 10 satisfies the sensible cooling demand of room 14 before room 16, steps are taken to avoid overcooling room 14”, col. 6 ll. 4-11); and maintaining the compressor (“In some embodiments, for example, a pump 26 circulates chilled water (or some other fluid, e.g., a compressor circulating a refrigerant) through coil 24”, col. 3 ll. 43-45) of the outdoor VRF (previously taught by Yang) unit in operation when at least one of the plurality of volume modulating air valves (38) is delivering the predetermined target volume for heating or cooling (shown in figure 1, wherein the air valve (38) is delivering air to the space (16) with a predetermined opening, “VAV valves 36 and 38 begin closing to meet the decreasing sensible cooling demand”, col. 5 ll. 48-49, see also figure 2, wherein cooling is provided through the opening of valve (112) during a part load and a full load).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Karamanos with the aforementioned limitations, as taught by Ganesh, the motivation being to provide “at least minimal ventilation to the room it serves”, thereby eliminating stagnant air, odors and dampness.         
Regarding Claim 3, Karamanos fails to disclose the vent mode of each of the volume modulating air valves maintains an open state at 40% or less of the predetermined target volume for that respective thermostat. Ganesh does, however, teach that “Once the sensible cooling demand of a particular room has been satisfied, that room's corresponding VAV valve closes as much as possible...a VAV valve preferably remains at least slightly open at all times to ensure at least minimal ventilation to the room it serves” and “steps are taken to avoid overcooling room 14”, as shown in figure 1, wherein the amount of valve opening is minimal. Therefore, the amount of valve opening is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that with an increased valve opening a greater cooling/heating is provided that may lead to excessive cooling/heating or wasted resources in achieving the desired space atmosphere, also a greater ventilation for the connected space is provided, and vice versa. Therefore, since the general conditions of the claim, i.e. that a ventilation mode is taught by Ganesh in which the air valve maintains an open state providing a lesser percentage of the predetermined target volume after the thermostat unit reaches a temperature set point, in order to remove stagnant air/dampness from a confined space, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the valve disclosed by Karamanos with having an open state at 40% or less of the predetermined target volume after the thermostat unit reaches a temperature set point. See MPEP 2144.05 II.
Regarding Claim 5, Karamanos further discloses each of the volume modulating air valves measures air velocity (254 and 250, see Para. 119 and equation 3) and adjusts a closure mechanism to achieve the predetermined target volume for heating or cooling (“The air damper may be controlled automatically by a motor, also referred to as an actuator, which is controlled by the controller based on inputs from the thermostat and air volume sensors”, Para. 168 and “Airflow in CFM (cubic feet per minute) is calculated from FPM (feet per minute) and multiplied by the LFFC inlet duct area or the opening area which the flow pickup sensor is located within”, Para. 192)
Regarding Claim 6, Karamanos further discloses each of the volume modulating air valves include a command and communication assembly that is configured to communicate with the thermostat (“the LFFC 100 may be in operative communication with a hardwired or wireless controller 300 that is local, onboard, or remote from the LFFC 100”, Para. 106) and receive the predetermined target volume (“controller in the terminal box may take the thermostat's measured room temperature as an input, calculate the rate or volume of air necessary to cool and/or heat the zone, and subsequently take a second air volume input to check that the calculated amount of air volume is being delivered to the zone under control. In this way, the VAV terminal box delivers fixed supply air temperature at variable volume rates.” Para. 167, underline for emphasis).
Regarding Claim 9, Karamanos discloses a method of operating an HVAC system, comprising: 
operating an outdoor unit (“including air handlers/package rooftop units”, ¶ [70]) configured to supply coolant (coolant is known to be supplied in air conditioning systems for providing temperature changes, “(HVAC) system”, ¶ [7], see also “self-contained compressor”, ¶ [115]); 
operating an indoor fan coil unit configured to receive coolant from the outdoor unit (“the LFFC can be used in fan coils and small AHU”, Para. 72 and “The damper assembly disclosed herein may also be used in or with fan coils and unit ventilators that heat and cool spaces”, ¶ [175], wherein coolant is known to be transferred between indoor and outdoor units to provide temperature changes);
blowing air from the indoor fan coil unit (“the LFFC can be used in fan coils and small AHU”, Para. 72 and “The damper assembly disclosed herein may also be used in or with fan coils and unit ventilators that heat and cool spaces”, Para. 175), through, an air duct (“The flow device may be incorporated in a duct of a heating, ventilation, and air conditioning (HVAC) system”, Para. 7, see also figure 8 wherein multiple units are deployed in multiple ducts); 
and to a plurality of volume modulating air valves (LFFC), 
restricting passage of air through one or more of the volume modulating air valves to match a predetermined target volume for heating or cooling (”heating or cooling”, ¶ [167]) based on commands from a respective thermostat for each of the volume modulating air valves (“controller in the terminal box may take the thermostat's measured room temperature as an input, calculate the rate or volume of air necessary to cool and/or heat the zone, and subsequently take a second air volume input to check that the calculated amount of air volume is being delivered to the zone under control. In this way, the VAV terminal box delivers fixed supply air temperature at variable volume rates.” Para. 167, underline for emphasis). Although Karamanos suggests the deployment of the fluid controller in a VRF system (“variable refrigerant flow (‘VRF’) applications”, Para. 73) and a thermostat, each of which is connected to one of the plurality of volume modulating air valves (“each zone has a thermostat that controls the VAV terminal box by indicating when to open or shut the air damper based upon the zone heating or cooling demand”, Para. 167), Karamanos fails to explicitly disclose an outdoor VRF unit configured to supply coolant with a compressor; operating an indoor fan coil unit configured to receive coolant from the outdoor VRF unit; blowing air from the indoor fan coil unit, through an air duct network, and to a plurality of volume modulating air valves.
Yang, drawn to a combination of a variable refrigerant flow system and a variable air flow system (“VRAV system integrating VAV and VRV”, abstract), teaches an outdoor VRF unit (1, “Variable refrigerant flow compression condensing unit” and “The compressed and condensing outdoor unit”, ¶ [3]) configured to supply coolant (see ¶ [3]) with a compressor (see ¶ [3]); 
operating an indoor fan coil unit (2), configured to receive coolant from the outdoor VRF unit (shown in figure 1, connected through refrigerant pipeline (3)); 
blowing air from the indoor fan coil unit (2), through an air duct network (shown in figure 1, “The expansion type air conditioning unit is connected to the variable air volume terminal device through the air duct”, abstract), and to a plurality of volume modulating air valves. It is noted that Karamanos discloses a VAV air valve controlling air volume and being controlled by a thermostat, wherein Yang teaches the integration of a variable refrigerant system and a VAV system having an air valve that exists in a plurality of spaces. Therefore, the VAV air valve of Karamanos being deployed in a plurality of spaces, as taught by Yang, meets the submitted claim limitations.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Karamanos with the aforementioned limitations, as taught by Yang, the motivation being to increase the efficiency of conditioning interior spaces, which in turn reduces costs and energy consumption of the system.         
Although a modified Karamanos in view of Yang teach a combined VAV and VRF air conditioning system, Karamanos fails to disclose causing the volume modulating air valves to enter a vent mode when the thermostat reaches a temperature set point; such that the vent mode maintains an open state of each of the volume modulating air valves at less than an open state corresponding to the predetermined target volume; and maintaining the compressor of the outdoor VRF unit in operation when at least one of the plurality of volume modulating air valves is delivering the predetermined target volume for heating or cooling.
Ganesh, also drawn to a VAV system, teaches causing the volume modulating air valves to enter a vent mode when a thermostat (40) reaches a temperature set point (see subsequent annotation); 
such that the vent mode maintains an open state of each of the volume modulating air valves at less than an open state corresponding to the predetermined target volume (“Once the sensible cooling demand of a particular room has been satisfied, that room's corresponding VAV valve closes as much as possible.  However, a VAV valve preferably remains at least slightly open at all times to ensure at least minimal ventilation to the room it serves, as depicted by the position of VAV valve 36 of FIG. 1.  Thus, if system 10 satisfies the sensible cooling demand of room 14 before room 16, steps are taken to avoid overcooling room 14”, col. 6 ll. 4-11); and maintaining the compressor (“In some embodiments, for example, a pump 26 circulates chilled water (or some other fluid, e.g., a compressor circulating a refrigerant) through coil 24”, col. 3 ll. 43-45) of the outdoor VRF (previously taught by Yang) unit in operation when at least one of the plurality of volume modulating air valves (38) is delivering the predetermined target volume for heating or cooling (shown in figure 1, wherein the air valve (38) is delivering air to the space (16) with a predetermined opening, “VAV valves 36 and 38 begin closing to meet the decreasing sensible cooling demand”, col. 5 ll. 48-49, see also figure 2, wherein cooling is provided through the opening of valve (112) during a part load and a full load).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Karamanos with the aforementioned limitations, as taught by Ganesh, the motivation being to provide “at least minimal ventilation to the room it serves”, thereby eliminating stagnant air, odors and dampness.         
Regarding Claim 10, Karamanos fails to disclose the vent mode of each of the volume modulating air valves maintains an open state at 40% or less of the predetermined target volume for that respective thermostat. Ganesh does, however, teach that “Once the sensible cooling demand of a particular room has been satisfied, that room's corresponding VAV valve closes as much as possible...a VAV valve preferably remains at least slightly open at all times to ensure at least minimal ventilation to the room it serves” and “steps are taken to avoid overcooling room 14”, as shown in figure 1, wherein the amount of valve opening is minimal. Therefore, the amount of valve opening is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that with an increased valve opening a greater cooling/heating is provided that may lead to excessive cooling/heating or wasted resources in achieving the desired space atmosphere, also a greater ventilation for the connected space is provided, and vice versa. Therefore, since the general conditions of the claim, i.e. that a ventilation mode is taught by Ganesh in which the air valve maintains an open state providing a lesser percentage of the predetermined target volume after the thermostat unit reaches a temperature set point, in order to remove stagnant air/dampness from a confined space, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the valve disclosed by Karamanos with having an open state at 40% or less of the predetermined target volume after the thermostat unit reaches a temperature set point. See MPEP 2144.05 II.
Regarding Claim 12, Karamanos further discloses each of the volume modulating air valves measures air velocity (254 and 250, see Para. 119 and equation 3) and adjusts a closure mechanism to achieve the predetermined target volume for heating or cooling (“The air damper may be controlled automatically by a motor, also referred to as an actuator, which is controlled by the controller based on inputs from the thermostat and air volume sensors”, Para. 168 and “Airflow in CFM (cubic feet per minute) is calculated from FPM (feet per minute) and multiplied by the LFFC inlet duct area or the opening area which the flow pickup sensor is located within”, Para. 192).
Regarding Claim 13, Karamanos further discloses each of the volume modulating air valves include a command and communication assembly that is configured to communicate with the thermostat (“the LFFC 100 may be in operative communication with a hardwired or wireless controller 300 that is local, onboard, or remote from the LFFC 100”, Para. 106) and receive the predetermined target volume (“controller in the terminal box may take the thermostat's measured room temperature as an input, calculate the rate or volume of air necessary to cool and/or heat the zone, and subsequently take a second air volume input to check that the calculated amount of air volume is being delivered to the zone under control. In this way, the VAV terminal box delivers fixed supply air temperature at variable volume rates.” Para. 167, underline for emphasis).
Regarding Claim 17, Karamanos discloses a method of operating an HVAC system, comprising: 
operating an outdoor unit (“including air handlers/package rooftop units”, ¶ [70]), configured to supply coolant (coolant is known to be supplied in air conditioning systems for providing temperature changes, “(HVAC) system”, ¶ [7], see also “self-contained compressor”, ¶ [115]); 
operating an indoor fan coil unit configured to receive coolant from the outdoor unit (“the LFFC can be used in fan coils and small AHU”, Para. 72 and “The damper assembly disclosed herein may also be used in or with fan coils and unit ventilators that heat and cool spaces”, ¶ [175], wherein coolant is known to be transferred between indoor and outdoor units to provide temperature changes); 
blowing air from the indoor fan coil unit (“the LFFC can be used in fan coils and small AHU”, Para. 72 and “The damper assembly disclosed herein may also be used in or with fan coils and unit ventilators that heat and cool spaces”, Para. 175), through, an air duct (“The flow device may be incorporated in a duct of a heating, ventilation, and air conditioning (HVAC) system”, Para. 7, see also figure 8 wherein multiple units are deployed in multiple ducts), and to a plurality of volume modulating air valves (LFFC); 
opening each of the plurality of volume modulating air valves to match a predetermined target volume for heating or cooling (”heating or cooling”, ¶ [167]) based on commands from a respective thermostat (“controller in the terminal box may take the thermostat's measured room temperature as an input, calculate the rate or volume of air necessary to cool and/or heat the zone, and subsequently take a second air volume input to check that the calculated amount of air volume is being delivered to the zone under control. In this way, the VAV terminal box delivers fixed supply air temperature at variable volume rates.” Para. 167, underline for emphasis) for each of the volume modulating air valves (see above annotation, wherein the controller communicates with multiple zones having a respective thermostat); 
Although Karamanos suggests the deployment of the fluid controller in a VRF system (“variable refrigerant flow (‘VRF’) applications”, Para. 73) and a thermostat, each of which is connected to one of the plurality of volume modulating air valves (“each zone has a thermostat that controls the VAV terminal box by indicating when to open or shut the air damper based upon the zone heating or cooling demand”, Para. 167), Karamanos fails to explicitly disclose an outdoor VRF unit configured to supply coolant with a compressor; operating an indoor fan coil unit configured to receive coolant from the outdoor VRF unit; blowing air from the indoor fan coil unit, through an air duct network, and to a plurality of volume modulating air valves.
Yang, drawn to a combination of a variable refrigerant flow system and a variable air flow system (“VRAV system integrating VAV and VRV”, abstract), teaches an outdoor VRF unit (1, “Variable refrigerant flow compression condensing unit” and “The compressed and condensing outdoor unit”, ¶ [3]) configured to supply coolant (see ¶ [3]) with a compressor (see ¶ [3]); 
operating an indoor fan coil unit (2), configured to receive coolant from the outdoor VRF unit (shown in figure 1, connected through refrigerant pipeline (3)); 
blowing air from the indoor fan coil unit (2), through an air duct network (shown in figure 1, “The expansion type air conditioning unit is connected to the variable air volume terminal device through the air duct”, abstract), and to a plurality of volume modulating air valves. It is noted that Karamanos discloses a VAV air valve controlling air volume and being controlled by a thermostat, wherein Yang teaches the integration of a variable refrigerant system and a VAV system having an air valve that exists in a plurality of spaces. Therefore, the VAV air valve of Karamanos being deployed in a plurality of spaces, as taught by Yang, meets the submitted claim limitations.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Karamanos with the aforementioned limitations, as taught by Yang, the motivation being to increase the efficiency of conditioning interior spaces, which in turn reduces costs and energy consumption of the system.         
Although a modified Karamanos in view of Yang teach a combined VAV and VRF air conditioning system, Karamanos fails to disclose maintaining each of the plurality of volume modulating air valves in an open vent state that is less than a respective predetermined target volume once a respective thermostat reaches a temperature set point; and, 
and maintaining the compressor of the outdoor VRF unit in operation when at least one of the plurality of volume modulating air valves is open to match the respective predetermined target volume for heating or cooling.
Ganesh, also drawn to a VAV system, teaches maintaining each of the plurality of volume modulating air valves in an open vent state that is less than a respective predetermined target volume once a respective thermostat (40) reaches a temperature set point (“Once the sensible cooling demand of a particular room has been satisfied, that room's corresponding VAV valve closes as much as possible.  However, a VAV valve preferably remains at least slightly open at all times to ensure at least minimal ventilation to the room it serves, as depicted by the position of VAV valve 36 of FIG. 1.  Thus, if system 10 satisfies the sensible cooling demand of room 14 before room 16, steps are taken to avoid overcooling room 14”, col. 6 ll. 4-11); and
maintaining the compressor (“In some embodiments, for example, a pump 26 circulates chilled water (or some other fluid, e.g., a compressor circulating a refrigerant) through coil 24”, col. 3 ll. 43-45) of the outdoor VRF (previously taught by Yang) unit in operation when at least one of the plurality of volume modulating air valves (38) is open to match the predetermined target volume for heating or cooling (shown in figure 1, wherein the air valve (38) is delivering air to the space (16) with a predetermined opening, “VAV valves 36 and 38 begin closing to meet the decreasing sensible cooling demand”, col. 5 ll. 48-49, see also figure 2, wherein cooling is provided through the opening of valve (112) during a part load and a full load).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Karamanos with the aforementioned limitations, as taught by Ganesh, the motivation being to provide “at least minimal ventilation to the room it serves”, thereby eliminating stagnant air, odors and dampness.    


Claim 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Karamanos et al. (US PG Pub. 20150019022) in view of Yang et al. (Translation of CN 204301192 U) and in further view of Ganesh et al. (USP 6386281) as applied in Claims 2-3, 5-6, 9-10, 12-13 and 17 above and in further view of Scholten et al. (USP 5450999) hereinafter referred to as Scholten.
Regarding Claims 7 and 14, Karamanos further discloses each of the volume modulating air valves comprises a valve blade (shown in figure 1, 112 and 108); and wherein 
each of the volume modulating air valves are configured to move the valve blade to a predetermined starting position based on the predetermined target volumes for heating or cooling (shown in figure 9, wherein the control element (102) is set based upon a comparison of the flow rate (Q) and the predetermined flow rate (F)). Although Karamanos suggests the deployment of the fluid controller in a VRF system (“variable refrigerant flow (‘VRF’) applications”, Para. 73) and then further adjust the valve blade based on a measured air velocity in each of the respective volume modulating air valves (416, wherein the flow velocity is measured in step (408)). It is noted that Karamanos states, “the method may include the steps of checking if the predetermined target flow F has changed, and/or signaling an actuator to adjust the control element to the new setting”, ¶ [120], wherein the process shown in figure 9 is repeated to determine an initial opening of the control element (102) and may adjust said control element (102) based upon flow changes. Karamanos fails to teach a potentiometer configured to sense a position of the valve blade.
Scholten, also drawn to a variable air volume system, teaches a potentiometer configured to sense a position of the valve blade (“Position of the damper motor is provided by an integral feedback potentiometer”, col. 5 ll. 13-16, see also Table 1, “Damper position from feedback potentiometer”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Karamanos with a potentiometer, as taught by Scholten, the motivation being to provide an accurate position of the damper for airflow measurements or to notify the controller of a failed motor or linkage.      

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Karamanos et al. (US PG Pub. 20150019022) in view of Yang et al. (Translation of CN 204301192 U) and in further view of Ganesh et al. (USP 6386281) as applied in Claims 2-3, 5-6, 9-10, 12-13 and 17 above and in further view of Clark (USP 4890666) hereinafter referred to as Clark.
   Regarding Claims 8 and 15, a modified Karamanos further teaches a controller (310) in communication with the plurality of thermostats (shown in fig. 8, wherein the central controller (310) receives inputs from the plurality of flow controllers (300a-300f) for heating or cooling). However, Karamanos fails to disclose transmitting heating or cooling requests to a controller from a plurality of thermostats; 
determining a mode of operation with the controller based on the heating or cooling requests; and, 
changing the indoor fan coil unit between a heating mode or a cooling mode with the controller based on the heating or cooling requests.
Clark, also drawn to a HVAC system servicing multiple zones, teaches 
transmitting heating or cooling requests to a controller (19) from a plurality of thermostats (“The terminals are sampled to determined their satisfaction and their responses are requested as votes for either heating or cooling.  Whether the system supplies heated or cooled air is determined by the voting”, abstract); 
determining a mode of operation with the controller based on the heating or cooling requests and changing the indoor fan coil unit between a heating mode or a cooling mode with the controller based on the heating or cooling requests (“The air handler control 12 controls the air handler 10 by controlling the fan speed, coil(s) and heater, as is conventional”, (col. 3 ll. 66-68) and “Air system control 19 provides data communication to air handler control 12 and air terminal controls 18a-n. In this way air terminal controls 18a-n are told when to change over to the other logic when changing between heating and cooling, when, and how much, to open/close the terminals 15a-n, etc”, (col. 4 ll. 38-43)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Karamanos with the aforementioned limitations, as taught by Clark, the motivation being to provide the required conditioning requested by a majority of the individual zones thereby meeting a majority of the conditioning requested by end users.         

Allowable Subject Matter
Claims 4, 11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/           Primary Examiner, Art Unit 3763